DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 10-14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections – 35 USC§ 103
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-4, 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raffa et al (US 20160378109 A1) in view of Zhu(US 2017/0055041 A1) and further in view of  Zhang et al(US 2015/0295634 A1) and Adams et al(US 2010/0302359 A1).

Regarding claims 1 and 11, Raffa ‘109 teaches, a system for video broadcasting( see para 19, 25 and Figs. 1-7, system for broadcasting video)  comprising: a plurality of unmanned aerial vehicles (UAVs) ( see para 19, 34 and Figs. 1-2, plurality of drones forming drone swarm) configured to: capture one or more pictures( see para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels) ; exchange control signals among the plurality of UAVs using a communication protocol,, the control signals being used to coordinate the UAVs to capture pictures of a common scene from a plurality of angles(see para 11, 19, 21, 34 and Figs. 1, 5,   each drone sharing its location, flight path, remaining battery life,  and the like with other drones in the swarm when capturing video feeds from different angles for 360 degree view, using one of the network connections Bluetooth, WAN  or Wi-Fi direct); and encode the one or more pictures using a first encoding protocol to generate one or more first bitstreams( see para 32 and Figs. 1, 5,  drones wirelessly communicating(encoded) video streams to controller ); and a terminal node configured to: receive the one or more first bitstreams from the plurality of UAVs in real-time( see para 19, 32 and Fig. 1, 5, the controller 102 receiving multiple streams from plurality of drones). 


Zhu ‘041 teaches, unpack the one or more first bitstreams to acquire the one or more pictures using the first protocol( see para 67, 70 the decoding module 41 decoding video signals received from devices( such as camera, TV  and mobile terminals)), record an audio signal using a microphone coupled to the terminal node( see para 67, 70 the data collection and synthesis station 4 collecting audio signal  using local multimedia devices coupled to it); merge the recorded audio signal with the one or more pictures in a synchronized manner in real-time using a mixer operatively coupled to the terminal node( see para 66-67 and Fig. 6.  data collection and synthesis station 4 used to collect multi-input source data and output such data after edited, processed and synthetized in a real-time manner);-2-Attorney Docket No. 00203.1056.0OUS Application No. 151912,025 encode the merged audio signal with the one or more pictures using a second encoding protocol to generate one or more second bitstreams ( see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 encoding the received signals and forward the encoded signals to a server  using  public protocols), upload the one or more second bitstreams containing the recorded audio signal merged with the one or more pictures to a video server(see para 67, 68 and Fig. 4,  the data collection and synthesis station 4 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the data collection and synthesis station of Zhu ‘041, since such modification would provide an interactive acknowledge system and method with a better time delay performance, which can provide real-time interaction between audience and signal source by means of internet communications, as suggested by Zhu ‘041(see para 10).
The combination of Raffa ‘109 and Zhu ‘041 does not explicitly teach, protocol selected according to a distance among the UAVs.
Zhang ‘634 teaches, protocol selected according to a distance among the UAVs (see para, 36, claims 4, 10, selecting communication protocol based on a distance between two communication devices).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Raffa ‘109 by incorporating the protocol selection method of Zhang ‘634, since such modification would enable a device/drone to relay the communication to a secondary device to continue the communication without interrupting the communication, as suggested by Zhang ‘634(see abstract).

Adams ‘359 teaches, wherein a transmission speed for transmitting the one or more first bitstreams is greater than a generation speed for generating the one or more first bitstreams (see para 57, 58, 74 and Figs. 2, 5, wireless air interface between the UAV and a remote control station supports a maximum bit-rate of 1000 kilobits per second which is greater than 768 kilobits per second UAV generated video stream).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Raffa ‘109 by incorporating the variable encoding method/apparatus of Adams ‘359, since such modification would enable the UAV to exchange media and/or command and control information with a remote control station with no/less error, as suggested by Adams ‘359(see para 7-8). 

Regarding claims 2 and 12, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Adams ‘359 teaches all of the limitations of the parent claim, Raffa ‘109  further teaches, wherein receiving the one or more pictures comprises receiving the one or more pictures captured by the plurality of UAVs  each associated with a respective mobile platform( see Raffa ‘109,  para 19, 21, 34 and Figs. 1, 5, each of the drones are mobile platform and capable of capturing pictures).
Regarding claims 3 and 13, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Adams ‘359  teaches all of the limitations of the parent claim, Raffa ‘109  further teaches,  a control node configured to coordinate the plurality of UAVs and/or the terminal node( see Raffa 
  Regarding claims 4 and 14, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Adams ‘359 teaches all of the limitations of the parent claim, Raffa ‘109 further teaches,  wherein the terminal node is associated with a ground node or an aerial node(see Raffa ‘109, 22-24 and Fig. 1 and 5, the control system 102 maybe associated with the drone or ground device(camera) as shown in Figs. 1 and 5)
Regarding claims 10 and 20, the combination of Raffa ‘109, Zhu ‘041, Zhang ‘634 and Adams ‘359 teaches all of the limitations of the parent claim, Raffa ‘109 further teaches, wherein the plurality of UAVs capture the one or more pictures from a plurality of view-angles and/or elevations (see Raffa ‘109, para 11 and Figs. 1, 5, plurality of drones capturing plurality of pictures from different angels).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114.  The examiner can normally be reached on Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.